DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 6/21/2021 is acknowledged.  The traversal is on the ground(s) that Qian does not disclose “light emitters with different wavelengths are used, so that different types of food in the same cooking pot can be heated”, which is found persuasive.  Therefore the restriction election has been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, lines 4-5; claim 12, line 2 recites “the difference”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11 and 15 are rejected under 35 U.S.C. 103 as being obvious over Liancheng (CN105708306) in view of Tanio (JP 2016014546).  An English machine translation of Liancheng (CN105708306) and Tanio (JP 2016014546) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Liancheng teaches an automatic (Pg 2, Par 10, automatic cooking) cooking device (microwave oven 100, Pg 4) comprising: a light emitter (Figs 1, 4, light source 220, Pg 9) configured to emit light (Pg 2, Par 9, Step A, Pg 9, last Par); a memory storing computer executable instructions (Pg 5, Par 2, cooking program, Pg 2, Par 11, cooking program inherently requiring memory); at least one processor (Fig 1, control processor 22, data processing chip 223, Pg 4, Pars 12-13) configured to execute the computer executable instructions; obtain characteristic information of the food material by performing spectroscopic analysis based on light reflected by emitting light of a wavelength band selected according to the information about the kind of the food material (Pg 2, Par 11, Step B1, kind of food to be cooked, degree of freshness, degree of heating according to the spectral information), and control a cooking process of the food material, based on the information about the kind of the food material and the characteristic information of the food material (Pg 3, Pars 5-7); and a cooker (microwave oven 100) configured to operate according to the cooking process of the food material.  Liancheng discloses the claimed invention except for the light emitter configured to emit light of different wavelength bands; a photographing unit including an image sensor; the at least one processor configured to control the light emitter and the photographing unit to obtain information about a kind of a food material by performing vision recognition based on a captured image of the food material.
However, Tanio discloses the light emitter (Fig 1, light source unit 12, 0017) configured to emit light of different wavelength bands (0006, 0007, light of a specific wavelength emitted from the light separating element can be imaged by the imaging unit, and the specific wavelength emitted from the light separating element can be changed); a photographing unit including an image sensor (Fig 1, imagining module 13, imaging unit 132 can use an image sensor such as a CCD or a CMOS, 0006, 0017, 0021); the at least one processor (Fig 1, control unit 16, 0017) configured to control the light emitter (12) and the photographing unit (13) to obtain information about a kind of a food material (0006-0008) by performing vision recognition based on a captured image of the food material (0017, the volume of the food is determined based on the size of the image of the reference object and the image of the food) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automatic cooking device of Liancheng having processor in connection with a spectrometer performing spectroscopic analysis with the light emitter configured to emit light of different wavelength bands; a photographing unit including an image sensor; the at least one processor configured to control the light emitter and the photographing unit to obtain information about a kind of a food material by performing vision recognition based on a captured image of the food material of Tanio for the purpose of providing a known processor, spectrometer, photographing unit that is suitable for estimating specific gravity and estimated volume of the food item, whereby the mass of the measurement object can be estimated more accurately, and the component analysis of the measurement object can be performed with high accuracy (0007).
With respect to the limitations of claims 8 and 15, Laincheng teaches an automatic cooking method (Pg 2, Par 10, automatic cooking) comprising: obtaining characteristic information of the food material  by performing spectroscopic analysis (Pg 2, Pars 9, 11, spectral detection) based on light reflected by emitting, to the food material, light of a wavelength band (Figs 1, 4, light source 220, Pg 9) selected according to the information about the kind of the food material (Pg 2, Par 11, Step B1, kind of food to be cooked, degree of freshness, degree of heating according to the spectral information); and controlling a cooking process of the food material, based on the information about the kind of the food material and the characteristic information of the food material (Pg 3, Pars 5-7), the information about the kind of the food material and the characteristic information of the food material are obtained by a light emitter (light source 220) which emits light.  Laincheng discloses the claimed invention except for obtaining information about a kind of a food material by performing vision recognition based on a captured image of the food material, the information about the kind of the food material and the characteristic information of the food material are obtained by a light emitter which emits light of different wavelength bands and a photographing unit including an image sensor; a non-transitory computer-readable recording medium storing a program for executing the method of claim 8 in a computer.
However, Tanio discloses obtaining information about a kind of a food material  (0006-0008) by performing vision recognition based on a captured image of the food material (0017, the volume of the food is determined based on the size of the image of the reference object and the image of the food), the information about the kind of the food material and the characteristic information of the food material are obtained by a light emitter  (Fig 1, light source unit 12, 0017) which emits light of different wavelength bands (0006, 0007, light of a specific wavelength emitted from the light separating element can be imaged by the imaging unit, and the specific wavelength emitted from the light separating element can be changed) and a photographing unit including an image sensor (Fig 1, imagining module 13, imaging unit 132 can use an image sensor such as a CCD or a CMOS, 0006, 0017, 0021); a non-transitory computer-readable recording medium (Fig 4, storage unit 161, 0045) storing a program (0045, the processing unit 162 reads and executes a program (software) recorded in the storage unit 161 to realize an example in which the above functions are realized by cooperation of software and hardware) or executing the method of claim 8 in a computer is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automatic cooking method of Liancheng having processor in connection with a spectrometer performing spectroscopic analysis with the obtaining information about a kind of a food material by performing vision recognition based on a captured image of the food material, the information about the kind of the food material and the characteristic information of the food material are obtained by a light emitter which emits light of different wavelength bands and a photographing unit including an image sensor of Tanio for the purpose of providing a known processor, spectrometer, photographing unit that is suitable for estimating specific gravity and estimated volume of the food item, whereby the mass of the measurement object can be estimated more accurately, and the component analysis of the measurement object can be performed with high accuracy (0007).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automatic cooking method of Liancheng having a computer processing unit with the non-transitory computer-readable recording medium storing a program for executing the method of claim 8 in a computer of Tanio for the purpose of providing a known storage medium that is suitable for storing program instructions.
With respect to the limitations of claims 2 and 9, Tanio discloses the at least one processor is further configured to: select a wavelength band corresponding to the information about the kind of the food material (0006, and a spectral element capable of changing the specific wavelength, and an output from the spectral element The measurement based on an imaging unit for imaging the captured light); identify an amount of light of the selected wavelength band according to a position of the food material and an intensity of external light and emit the light of the selected wavelength band to the food material; perform calibration according to the position of the food material and the intensity of the external light during the spectroscopic analysis based on the reflected light; and obtain characteristic information of the food material (0006-0008).
With respect to the limitations of claims 3 and 10, Liancheng in view of Tanio discloses the at least one processor is further configured to obtain an optimum recipe using the food material and control the cooking process according to the recipe by comparing the information about the kind of the food material and the characteristic information of the food material (Liancheng, Abstract, Pg 9, Par 1, setting a corresponding cooking procedure and/or adjusting a set cooking procedure according to the spectrum information) before cooking with a database of food material information (as disclosed by Tanio, 0006, specific gravity database).
With respect to the limitations of claims 4 and 11, Laincheng discloses the at least one processor is further configured to estimate a cooked state of the food material or an end of a cooking time by selectively emitting light of a wavelength band used for obtaining predefined sensing information according to a progress of the cooking process of the food material (Pg 3, Par 7; Pg 7, Par 5, stop cooking when the food shows the best taste).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being obvious over Liancheng (CN105708306) in view of Tanio (JP 2016014546) as applied to claims 1 and 8, further in view of Takazume (US 4,633,065).
With respect to the limitations of claims 6 and 13, Liancheng in view of Tanio discloses the claimed invention except for further comprising a probe configured to obtain information about an internal temperature and composition of the food material, and wherein the at least one processor is further configured to control the cooking process of the food material by identifying a cooked state of the food material, based on the characteristic information of the food material and the information about the internal temperature and composition of the food material.
However, Takazume discloses further comprising a probe (Fig 1, temperature sensing probe 18, Col 2) configured to obtain information about an internal temperature and composition of the food material, and the at least one processor is further configured to control the cooking process of the food material by identifying a cooked state of the food material, based on the characteristic information of the food material and the information about the internal temperature and composition of the food material (Col 1, Lines 40-55) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automatic cooking device of Liancheng in view of Tanio having processor in connection with a spectrometer with the further comprising a probe configured to obtain information about an internal temperature and composition of the food material, and wherein the at least one processor is further configured to control the cooking process of the food material by identifying a cooked state of the food material, based on the characteristic information of the food material and the information about the internal temperature and composition of the food material of Takazume for the purpose of providing a known temperature probe configuration that determines a completion of the cooking in accordance with the actual of the foodstuff detected by the food sensing (Col 1, Lines 40-55). Probe

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/20/2021